Citation Nr: 1200550	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to May 1946.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted an increased 20 percent rating for residuals of a fracture of the first lumbar vertebrae with pelvic pain, effective July 9, 2007.

The Veteran testified before the undersigned at a January 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In January 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2010, the Board denied the claim for an increased rating for residuals of a fracture of the first lumbar vertebrae with pelvic pain, granted separate 10 percent ratings for bilateral lumbar radiculopathy of the lower extremities, and remanded the inferred claim for a TDIU for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its March 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevented him from securing and following substantially gainful employment.  A VA examination was scheduled for a date in July 2010, however based on communication with the Veteran's wife, the examination was cancelled because it was believed that the Veteran had withdrawn his appeal.

In June 2010, the Veteran informed the AOJ that he did not wish to withdraw his appeal and that he wished for his VA examination to be rescheduled.  A new VA examination was scheduled for a date in March 2011.  This examination was also cancelled because the Veteran's wife informed the AOJ that the Veteran was sick, had Alzheimer's disease, and was unable to attend the examination.  The Veteran's case was subsequently returned to the Board.

A remand is necessary in order to obtain an opinion from a qualified VA medical professional as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran has reported on several occasions that he retired in 1985 due, in part, to his service-connected back disability.  However, a "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) from an unknown employer dated in December 2008 has been associated with the Veteran's claims file and reflects employment as a sales manager as recently as December 2005.  Therefore, clarification as to the Veteran's employment history should also be sought upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to report his employment history and earnings for the period since July 2007.

2.  After clarification has been sought as to the Veteran's employment history and he has been given an adequate opportunity to respond, his claims folder, including this remand, should be referred to a VA physician with appropriate expertise to review and provide an opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a fracture of the first lumbar vertebrae with pelvic pain; left lumbar radiculopathy; and right lumbar radiculopathy) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualifies him.

The opinion provider must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  The AOJ should review the opinion to ensure that it contains the information requested in this remand and is otherwise complete.

4.  After completion of instructions 1 through 3 above, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



